Citation Nr: 0213005	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  96-49 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling. 

(The issue of service connection for residuals of shrapnel 
wounds of the back will be addressed in a later decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1967 to August 
1969.

This appeal arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to an 
increased evaluation for PTSD.  That decision also determined 
that the veteran had not submitted any new and material 
evidence to reopen a claim of service connection for 
residuals of shell fragment wounds to the back.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  

During the appeal period, the RO assigned an increased (50 
percent) rating for PTSD; however, as this does not represent 
a full grant of benefits, the Board will consider entitlement 
to an increased rating for PTSD for the entire appeal period.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran testified before an RO hearing officer in August 
1998.

In June 1999, the Board remanded the case to the RO for 
additional development. Shortly thereafter, the veteran's 
claims file was transferred to the Philadelphia Regional 
Office and Insurance Center.  

In January 2002, the RO determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for residuals of a back injury.  The RO 
reopened that claim; however, the RO then denied the claim on 
the merits.  The Board is undertaking additional development 
on that issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing that issue.

FINDING OF FACT

The veteran's PTSD has caused demonstrable inability to 
obtain or retain employment throughout the appeal period.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met during the entire appeal period.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a November 1994 rating decision, the RO established 
service connection for PTSD and assigned a 30 percent rating.  
The rating decision cites an August 1994 VA PTSD examination 
report that reflects that the veteran had a slightly concrete 
reasoning process, depression and rages, suicidal ideation 
but no intent to act on them, isolation, withdrawal, 
unemployment, and marital and family conflict.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 31 
[according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(hereinafter DSM IV), a score of 31 to 40 is indicative of 
impairment in reality testing or major impairment in work, 
judgment, thinking, or mood, i.e., is unable to work.  See 
38 C.F.R. § 4.125 (2001)].

In April 1996, the RO received the veteran's claim for an 
increased rating for PTSD.  He submitted a report of VA 
hospitalization from March 14 to March 25, 1996, that 
reflects a voluntary admission for crying, depression, and an 
urge to commit violence.  The report also notes flashbacks to 
Vietnam and sleep disturbance.  His insight and judgment were 
considered to be fair, affect was restricted, and his mood 
was slightly dysphoric.  Psychotropic medications were 
adjusted.  A GAF score of 40 was assigned and the report 
notes that the highest GAF in the recent year was 31.

In the appealed April 1996 rating decision, the RO continued 
a 30 percent rating.  

The veteran underwent a VA PTSD compensation and pension 
examination in December 1996.  During the examination, the 
veteran reported having been fired from his job following an 
argument with the boss a week prior to the examination.  He 
had been irritable since being fired, but felt that he was 
slowly improving.  He currently felt no hope for the future 
although he did not contemplate suicide.  He said that he had 
no friends.  The examiner found no evidence of thought 
disorder, delusion, or hallucination.  His affect was mildly 
irritable and somewhat restricted.  His speech was normal and 
unpressured.  Recent and remote memory was intact.  
Intellectual functioning was within normal limits but insight 
and judgment were fair.  The examiner felt that the veteran 
had a mild to moderate risk for suicide.  The examiner felt 
that the veteran "may be capable of holding a security job 
if he receives adequate treatment while doing so".  The 
examiner assigned a GAF score of 50 [according to DSM IV, a 
score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (2001)].  

In February 1997, the veteran testified before an RO hearing 
officer that he took medication for PTSD and suffered from 
flashbacks, nightmares, and depression.  He testified that 
his spouse had to obtain domestic protection orders against 
him.  He said that he taunted his spouse into taking an 
overdose of his psychotropic medication, for which she had to 
be hospitalized.  He testified that he had to switch from 
Sertaline because it caused hallucinations, such as seeing 
"strings and stuff hanging off me" when he got up in the 
morning.  He testified that he avoided crowds and was not 
social at all.  He was involved with his children at home but 
did not participate in any activity with them outside the 
home.  He testified that he last worked in December 1996.  

In a March 1997, rating action, the RO assigned a 50 percent 
rating for PTSD effective from April 1996, based on a GAF 
score of 50.  

In January 1999, the veteran's representative argued for a 
100 percent rating for PTSD, based on the low GAF scores and 
severity of symptoms.  

As noted in the introduction, in June 1999, the Board 
remanded the case for a PTSD examination.  

The RO subsequently received VA outpatient treatment reports 
reflecting PTSD treatment and therapy at various time during 
the late 1990s.  Some note suicidal ideation.  An October 
1996 report notes that the veteran had worked as a limousine 
driver, while later reports reflect that he drove a van for 
railroad employees.  A January 1998 report reflects that the 
veteran's PTSD was felt to be severe.  During another January 
1998 therapy session, the veteran said that he had been 
falsely accused of rape.  A June 1998 report notes pending 
criminal charges stemming from an alleged sexual assault of a 
female passenger whom he transported in a van.  The report 
notes that the veteran angrily departed the session.  
Psychotropic medication continued.

The veteran underwent a VA PTSD compensation and pension 
examination in December 1999.  The report notes that he was 
currently incarcerated in a state correctional institution.  
The examiner noted that the veteran's mood was somewhat 
uptight and tense and that Zoloft had relieved some of the 
depression.  He had no psychotic symptoms or 
suicidal/homicidal ideation.  He did display intermittent 
feelings of hopelessness and worthlessness, indicating that 
he would be better off dead.  His memory appeared to be 
intact while he admitted to periods of confusion and 
disorientation.  His judgment and insight were fair.  The 
sole Axis I diagnosis was PTSD, chronic.  The examiner 
assigned a GAF score of 45 and felt that 45 had been the GAF 
score for the previous year but then noted that the veteran's 
PTSD was intermittently complicated by depression.  The 
examiner also found that the veteran's PTSD was responsible 
for his being unable to function reliably in the workplace.  
The examiner felt that difficulty relating to people was 70 
to 80 percent of the problem, and that it was due to general 
numbing of responsiveness as a result of PTSD.  The examiner 
also felt that depression was a complication of PTSD.  

The veteran underwent another VA PTSD compensation and 
pension examination in April 2002.  The report notes that he 
expected to remain incarcerated until 2009.  The veteran 
reported that his immediate family had never visited him in 
prison but that he kept in touch with his sister.  He 
reported that he remained avoidant of other people, that is, 
other inmates.  The examiner noted that the veteran's mood 
was mildly nervous and his affect was reactive and full 
range.  He denied suicidal/homicidal ideation.  He had no 
psychotic symptoms or hallucination.  His concentration and 
attention span were intact.  His remote and recent memory 
appeared to be intact.  His judgment and insight were fair to 
good.  The Axis I diagnosis was PTSD, chronic.  The examiner 
assigned a GAF score of 45 and felt that 45 had been the GAF 
score for the previous year. 

II.  Legal Analysis

The RO has met its duty to assist the veteran in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000.  By virtue of the Statement of the Case and/or 
the Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.   The 
veteran was afforded a hearing and the hearing transcript was 
associated with the claims folder.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, in fact, it appears that all relevant evidence 
has been obtained and associated with the claims folder.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  The evidence has been 
evaluated under both the former and the current version of 
the rating schedule.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since November 7, 1996, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

Under the old rating schedule, a 100 percent evaluation is 
warranted for PTSD when: 1) the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; 2) the veteran 
exhibits totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; 3) the veteran is demonstrably unable 
to obtain or retain employment.  A 70 percent evaluation is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (effective prior to Nov. 7, 1996).

Comparing the veteran's PTSD symptoms to criteria of the 
former provisions of the rating schedule, the Board finds 
ample evidence that the criteria for a 100 percent schedular 
rating are more nearly approximated.  In April 1996, a VA 
psychiatrist felt that the lowest GAF score during the recent 
year was 31, and that currently it was 40.  GAF scores of 31 
to 40 argue for a 100 percent schedular evaluation.  In 
December 1996, a GAF score of 50 was assigned where it was 
noted that the veteran had reportedly lost his job after 
arguing with his boss.  A December 1999 examination report 
argues for a 100 percent rating because the examiner 
specifically opined that PTSD prevented the veteran from 
functioning reliably in the workplace.  Moreover, the report 
contains a GAF score of 45, which is consistent with 
inability to keep a job.  Considering the consistent severity 
of the veteran's PTSD throughout the appeal period, the Board 
finds that the veteran's PTSD has been manifested throughout 
the appeal period by demonstrated inability to obtain or 
retain employment.  Thus, under the former provisions of the 
rating schedule for PTSD, the disability picture for a 100 
percent schedular rating is more nearly approximated. 

As the maximum schedular rating for PTSD has been assigned, 
there is no need to determine whether the revised version is 
more favorable. 


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations concerning the payment of monetary 
benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

